Peers, J.,
delivered the opinion of the court.
This is a suit brought in the St. Louis circuit court by Klopfer, plaintiff in error, against Levi, defendant in error, for a balance of $445.77 of an alleged loan of *326$1,505.33, said to have been made by plaintiff in error to the firm of Levi & Plout on June 20, 1882,, at the request of said firm, which firm was then doing business at Malden, Missouri, and was composed of defendant in error and one J. H. Plout, who died July 4, 1882. The loan was alleged to have been effected by the said Levi & Plout, in their firm name, they executing and delivering to Adler, Goldman & Co., the payees, their negotiable bill of exchange in writing, drawn upon plaintiff in error for the sum of $1,505.33, payable at sight, which said bill of exchange it is alleged plaintiff in error honored upon presentation and thereafter proved in the shape of a demand against the individual estate of said Plout, and received thereon, from his administrator, at various times, the sum of $1,059.56, thus leaving the alleged balance of $445.77 sued for. The answer is a general denial and the plea of the statute of limitations of five years; but this plea was not in issue at the trial. Upon the close of the plaintiff’s evidence, the court instructed the jury that the plaintiff could not recover • The plaintiff declining to take a non-suit notwithstanding such instruction, the court ordered the jury to return a verdict for the defendant. Prom the judgment thus rendered the plaintiff appeals.
It will be thus seen that two questions only can arise upon the record. First, did all the evidence which plaintiff offered make out a prima-facie case which entitled him to go to the jury; second, did the court improperly exclude any evidence offered by the plaintiff. '
The bill of exchange mentioned in the plaintiff’s petition, is in evidence. It is a sight-draft drawn by Plout in the firm name of Levi & Plout, payable to the order of Adler, Goldman & Co., which on the reverse side bears the indorsement of Adler, Goldman & Co., and the stamp of the Fourth National Bank showing its payment. Production of a bill by the acceptor is *327prima-faeie evidence of Ms having paid it, where it is shown that it was in circulation after acceptance, particularly when the receipt on the back is shown to be by one authorized to receive payment, and a receipt on the back of the bill not stating who made payment raises the presumption that the acceptor paid it (Daniels Neg. Inst. secs. 812, 1205, 1206), and in principle there seems to be no difference whether the party producing the bill is the acceptor, or, as in this case, the draweewithout acceptance, this being ■ a sight-draft requiring no acceptance. '
But as this purports to be a suit by the drawee against the drawer of the bill, the fact of payment, even if shown, makes out no case, since the bill itself imports no liability of the drawer to the drawee; on the contrary, the presumption is that the bill was drawn against funds and if the drawee paid it he did no more than he was legally bound to do. If therefore the drawee who made payment seeks to recover from the drawer, on the theory that the payment was in the nature of an accommodation acceptance, it is incumbent upon him to show the fact, the action being in the nature of money paid at the drawer’s request. Of this ultimate fact, there is no evidence in the record. Nor is there any evidence that the funds went to the credit of the firm of Levi & Plout. The only witness competent to testify, and who testified as to that part of the transaction, was one Schoen who had been book-keeper of Levi & Plout, and J. H. Plout also. On the stand this witness was asked whether he knew of any dealings between the firm of Levi & Plout and Henry Klopfer ; he answered, “ hone to my knowledge.” The witness further testified that he knew of the facts in reference to the draft in question, that it was to replace a loan made by Mr. Plout, from Adler, Goldman & Co., to take up an individual note of his own which fell due that day. So that, as far as the evidence goes, it shows that the loan was not for *328the benefit of the firm of Levi & Plout,' but a transaction personal to Mr. Plout, and for which Mr. Levi cannot be held responsible, unless the loan was made upon the request of the firm, by one having no knowledge that it was to be used for other than firm purposes.
Upon the other question, we think the court erred in excluding the testimony of Schoen, as to the admissions of Plout. True, Plout was dead, but we do not understand the rule to be, that because one party to the contract is dead, his admissions against his interest, made to a party competent to testify, cannot be used .in evidence. The statute excluding the evidence of one party to the contract or cause of action, where the other party thereto is shown to be dead, has no application to the admissions of such person made to witnesses who are strangers to the contract and otherwise competent to testify.
Ñor do we see any good reason why the plaintiff should not be permitted to identify the draft signed by the firm name of Levi & Plout. The draft was can-celled, but it does not lose its evidential character by reason of that fact. The suit was not, and could not be upon the draft, but that fact does not prevent the plaintiff from offering the draft as a link in the chain of testimony, and identifying it. The evidence offered, to the effect that plaintiff paid the draft, was also proper and should not have been excluded. The witness was • asked if he was indebted to the firm of Levi & Plout, or if he loaned the firm of Levi & Plout money, all of which was excluded by the court. This ruling would havé been proper enough if the action were against Plout, who was dead, but against Levi, who was living and competent to testify, the evidence was competent and should not have been excluded. Fulkerson v. Thornton, 68 Mo. 468.
For these reasons, the judgment of the circuit court will be reversed and the cause remanded.
Ail concur.